Case: 18-10231    Date Filed: 03/12/2019   Page: 1 of 30


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-10231
                          ________________________

                      D.C. Docket No. 4:17-cv-00017-CDL



RICHARD D. JACKSON,
LORETTA S. JACKSON, and
E.D.J., a minor child, by and through
her parents RICHARD D. JACKSON
and LORETTA S. JACKSON

                                                             Plaintiffs-Appellants,
                                        versus

DAVID M. MCCURRY,
SANDI D. VELIZ,
BO OATES,
JOSH KEMP, and
RYAN SMITH


                                                           Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                         _______________________

                                (March 12, 2019)
               Case: 18-10231       Date Filed: 03/12/2019      Page: 2 of 30


Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and CONWAY, *
District Judge.

PER CURIAM:

       This appeal arises from a course of events at Chattahoochee County

Middle/High School in Cussetta, Georgia. The events began when a student,

E.D.J., was accused of making fun of another student, M, for not making the

volleyball team. After Josh Kemp, an administrative assistant to Assistant Principal

Bo Oates and Principal Sandi Veliz, investigated the allegation, Oates decided to

search E.D.J.’s cellphone to see if she had sent texts about M. After Oates did so,

he returned the cellphone and concluded that E.D.J. had not violated any school

rule. In response to the search, E.D.J.’s father, Richard Jackson, confronted several

school officials by phone and in person. As a result of these interactions,

Superintendent David McCurry decided that Jackson was a threat to the safety of

the school’s employees and students and prohibited Jackson from appearing on

school premises except to bring E.D.J. to and from school and to attend E.D.J.’s

volleyball games. After Jackson mentioned the possibility of litigation, McCurry

also allegedly told Jackson he was not permitted to attend a public meeting of the

local school board to discuss his grievances. In spite of what McCurry’s letter said,

when Jackson attempted to attend one of E.D.J.’s volleyball games, he was


*
  Honorable Anne C. Conway, United States District Judge for the Middle District of Florida,
sitting by designation.


                                               2
              Case: 18-10231     Date Filed: 03/12/2019    Page: 3 of 30


removed from school premises by Veliz, Kemp, and Ryan Smith, the school’s

resource officer.

      Jackson and his wife, Loretta Jackson, filed a civil-rights complaint, 42

U.S.C. § 1983, on behalf of themselves and E.D.J., which asserted that Oates

violated E.D.J.’s rights under the Fourth Amendment when he searched her

cellphone, McCurry violated Jackson’s rights under the First Amendment by

restricting his communication with school personnel and access to school property

and by prohibiting him from addressing the school board, and Smith and other

school officials violated Jackson’s rights under the Fourth Amendment when they

removed him from school premises. The complaint also asserted several state-law

claims which are not at issue in this appeal. After discovery, the district court

granted summary judgment in favor of the school officials on the ground that

qualified immunity barred Jackson’s federal claims. We affirm.

                                 I. BACKGROUND

      E.D.J. was a twelfth-grade student at Chattahoochee County Middle/High

School during the 2016–17 school year. In August 2016, rumors circulated that

E.D.J. was gossiping about M. These rumors made it back to M, who confronted

E.D.J. and threatened her. After school that day, E.D.J. told school officials about

M’s threat. The next day, Josh Kemp, an administrative assistant to Assistant

Principal Bo Oates and Principal Sandi Veliz, began gathering information about



                                           3
              Case: 18-10231    Date Filed: 03/12/2019   Page: 4 of 30


the incident from M and two other students, A and B. M told Kemp that E.D.J. had

been making fun of her for not making the volleyball team. A also told Kemp that

E.D.J. had been making fun of M and had sent text messages to A and B about M.

B told Kemp that there was “drama” between E.D.J. and M and corroborated the

accusation that E.D.J. had been sending texts to other students about M.

      After interviewing A and B, Kemp called E.D.J. to his office to hear her side

of the story. Oates was present during this interview. Kemp and Oates questioned

E.D.J. about whether she had been sending messages to students about M, but she

denied the allegation. According to E.D.J., Oates told her to unlock her cellphone

and give it to him so he could see if E.D.J. had been sending messages about M.

E.D.J. asserts that she refused to give Oates permission to search the contents of

her phone, but this refusal did not deter him from doing so. Oates had E.D.J.

identify some of her text recipients because they were not listed in her phone under

their real names but were instead identified by nicknames or emojis. After Oates

reviewed E.D.J.’s messages with B, he allegedly continued to examine

conversations between E.D.J. and her family members, best friend, and ex-

boyfriend. After Oates concluded his investigation, he told Kemp he did not

believe E.D.J. had done anything wrong and returned the phone to her.

      Later that evening, E.D.J. told her father, Richard Jackson, about what had

happened at school. Over the next few days, Jackson repeatedly called



                                          4
              Case: 18-10231     Date Filed: 03/12/2019   Page: 5 of 30


Superintendent David McCurry, Principal Veliz, and Assistant Principal Oates.

According to McCurry, in one call, Jackson left a message stating that a school

administrator committed a “Fourth Amendment violation” against his daughter and

that he “will proceed with legal action.” Jackson testified that he told school

officials that a lawsuit against school officials would be an “option,” but he denied

making “any definite threat of suit.” Jackson called McCurry on another occasion

to request to speak at an upcoming school board meeting, and McCurry allegedly

informed him that he “could not attend the meetings, nor could [he] speak at the

meetings” because he “had threatened litigation.”

      Jackson also went to E.D.J.’s volleyball practice to speak with her coaches

about the incident. After Jackson spoke with them, the coaches reported to

McCurry and Veliz that Jackson acted aggressively and said that he would “show

Mr. Oates what intimidation was” because he believed that “Oates had intimidated

his daughter.” Jackson also allegedly inquired into the identity of a student he

believed had played a role in the events involving his daughter. For his part,

Jackson denied that he acted aggressively or made any threats against Oates. After

hearing from the coaches, McCurry reviewed video footage of Jackson’s meeting

with the coaches with Ryan Smith, a deputy sheriff who serves as the school’s

resource officer and determined that Jackson posed a threat to the safety of the

school’s employees and students.



                                          5
              Case: 18-10231    Date Filed: 03/12/2019    Page: 6 of 30


      A few days later, Jackson returned to the school to speak with Veliz. Based

on what he had heard from the coaches, McCurry inferred that Jackson intended to

confront Oates, so he met Jackson at the front door of the school and prohibited

him from entering. McCurry instructed Jackson to refrain from any further

communication with school officials or students and to direct all future

communication to the school board’s attorney. McCurry had asked Smith to stand

by while he confronted Jackson, and Smith observed the encounter from inside the

door. When McCurry reentered the school, he informed Smith that he told Jackson

that he was not permitted on school premises. McCurry directed Smith to remove

or arrest Jackson if Smith saw him on school property.

      A few days after that, McCurry sent a letter to Jackson recounting what

McCurry believed had occurred during the meeting with the volleyball coaches and

stating that the school district had “determined your conduct in this regard is

disruptive and contrary to the establishment of a healthy educational environment

for the students of our school system.” The letter barred Jackson from making any

unauthorized appearance on school premises or at any extracurricular activities

conducted by school officials at which students are present. But the letter did

permit Jackson to appear on school premises to transport E.D.J. to and from school

and to attend E.D.J.’s volleyball games.




                                           6
             Case: 18-10231     Date Filed: 03/12/2019   Page: 7 of 30


      About one month later, on October 4, 2017, Jackson and his wife attended a

volleyball game at the school, which was senior night for the girls on the team,

including E.D.J. Jackson complied with the demand articulated in McCurry’s letter

and sat in the designated parents’ area. Kemp and Smith were also in attendance

and noticed that Jackson was present. Kemp called Veliz for instructions on

whether he should ask Jackson to leave. Veliz initially told Kemp that she did not

want to unnecessarily remove Jackson and create a scene. Kemp told Veliz that he

believed Jackson had threatened the school’s coaches and had been banned from

school property. Veliz proceeded to call McCurry, who told her that they could

remove Jackson if necessary and that he would support their decision regardless of

what they decided to do. Veliz then instructed Kemp to remove Jackson from the

gymnasium after the conclusion of the senior night activities. As of that time,

neither Veliz, Kemp, nor Smith had read the letter McCurry sent to Jackson, and

they did not know that Jackson was permitted to be on school premises during

E.D.J.’s volleyball games. McCurry testified that he did not remember that the

letter permitted Jackson to be present on school property for that purpose when he

spoke with Veliz.

      Smith and Kemp approached the bleachers where Jackson was sitting and

asked to speak with him. According to Jackson, when he approached Smith, Smith

grabbed his arm, put his other hand on his pistol, and walked Jackson to the



                                          7
              Case: 18-10231    Date Filed: 03/12/2019    Page: 8 of 30


concession area. Jackson asserts that he verbally objected to Smith touching him

and asked Smith to remove his hand from his pistol, which Smith refused to do.

Kemp followed Smith and Jackson, and when they reached the concession area,

Smith told Jackson that he needed to leave. Jackson responded by informing Smith

that McCurry had expressly permitted him to attend E.D.J.’s volleyball games in a

letter, but when Jackson could not produce the letter, Smith reiterated his demand

that Jackson leave the building. Smith explained to Jackson that he could be

arrested for criminal trespass if he attempted to stay on school property. According

to Jackson, Smith grabbed his arm again and escorted him outside the gym. Later

that evening, Veliz asked Kemp to retrieve from her office a copy of the letter

McCurry wrote to Jackson and read it to her. Only then did they realize that

Jackson was permitted to attend the game and that they had made a mistake.

      Jackson and his wife filed a civil-rights complaint, 42 U.S.C. § 1983, on

behalf of themselves and E.D.J. asserting (1) a claim under the Fourth Amendment

against Oates in his individual capacity for searching E.D.J.’s cellphone; (2) a

claim under the Fourth Amendment against Smith, Veliz, and Kemp in their

individual capacities for removing Jackson from school premises during the

volleyball game; (3) a claim under the First Amendment against McCurry in his

individual and official capacities for restricting Jackson’s communications with

school personnel and access to school property; and (4) another First Amendment



                                          8
              Case: 18-10231     Date Filed: 03/12/2019     Page: 9 of 30


claim against McCurry in his individual and official capacities for preventing

Jackson from addressing the school board. Jackson also asserted state-law claims

for assault, invasion of privacy, and false imprisonment.

      After discovery, the school officials moved for summary judgment and the

district court granted their motion. Jackson did not respond to the officials’ motion

for summary judgment with respect to the official-capacity claims against

McCurry, so the district court ruled that those claims were abandoned. The district

court concluded that none of Jackson’s individual-capacity claims stated a

violation of federal law, and that even if they did, the officials were shielded by

qualified immunity because none of the alleged actions violated clearly established

law. The district court also ruled that Jackson’s state-law claims were barred by the

state-law doctrine of official immunity because Jackson “failed to point to any

evidence from which a reasonable jury could conclude that Defendants acted with

actual malice.”

                          II. STANDARD OF REVIEW

      We review a summary judgment de novo and “construe the evidence and

draw all reasonable inferences in the light most favorable to the nonmoving party.”

Ziegler v. Martin Cty. Sch. Dist., 831 F.3d 1309, 1318 (11th Cir. 2016). We also

review de novo a grant of qualified immunity. Courson v. McMillian, 939 F.2d
1479, 1486 (11th Cir. 1991).



                                           9
             Case: 18-10231     Date Filed: 03/12/2019    Page: 10 of 30


                                 III. DISCUSSION

      We divide our discussion in four parts. First, we consider Jackson’s

argument that the search of E.D.J.’s cellphone violated the Fourth Amendment.

Second, we examine Jackson’s argument that McCurry violated the First

Amendment when he prohibited Jackson from appearing on school premises.

Third, we address Jackson’s claim that McCurry violated the First Amendment

when he barred Jackson from speaking to the school board. And fourth, we

consider Jackson’s claim that his rights under the Fourth Amendment were

violated when Smith, Veliz, and Kemp removed him from the volleyball game. We

conclude that all of the school officials are entitled to qualified immunity.

      “The doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly

established . . . constitutional rights of which a reasonable person would have

known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). To obtain dismissal based on qualified

immunity, “a government official must first establish that he was acting within the

scope of his discretionary authority when the alleged wrongful act occurred.”

Bailey v. Wheeler, 843 F.3d 473, 480 (11th Cir. 2016). If he was, the burden shifts

to the plaintiff to overcome the official’s qualified immunity. Mikko v. City of

Atlanta, 857 F.3d 1136, 1144 (11th Cir. 2017). Because “there is no dispute” that



                                          10
              Case: 18-10231     Date Filed: 03/12/2019     Page: 11 of 30


all the school officials were “acting in [their] discretionary capacity,” “the burden

shifts to the plaintiffs to show that qualified immunity is inappropriate.” Terrell v.

Smith, 668 F.3d 1244, 1250 (11th Cir. 2012).

      To overcome the qualified-immunity defense, a plaintiff must prove that

“the defendant violated her constitutional rights” and “that, at the time of the

violation, those rights were ‘clearly established . . . in light of the specific context

of the case, not as a broad general proposition.’” Gaines v. Wardynski, 871 F.3d
1203, 1208 (11th Cir. 2017) (citation omitted). We may address these issues in any

order, Pearson, 555 U.S. at 236, “but, to survive a qualified-immunity defense,

[the plaintiff] must satisfy both showings.” Wardynski, 871 F.3d at 1208 (quoting

Jones v. Fransen, 857 F.3d 843, 851 (11th Cir. 2017)).

      A plaintiff may “demonstrate that the contours of the right were clearly

established in one of three ways.” Loftus v. Clark-Moore, 690 F.3d 1200, 1204

(11th Cir. 2012) (alteration adopted) (citation and internal quotation marks

omitted). First, a plaintiff may establish that “a materially similar case has already

been decided.” Id. (citation and internal quotation marks omitted). Second, the

plaintiff may “point to a broader, clearly established principle that should control

the novel facts of the situation.” Id. (alterations adopted). Third, “the conduct

involved in the case may so obviously violate the [C]onstitution that prior case law

is unnecessary.” Id. at 1205 (alterations adopted). The precedents that clearly



                                           11
              Case: 18-10231      Date Filed: 03/12/2019     Page: 12 of 30


establish law for these purposes are those of the Supreme Court, this Court, and the

highest court of the state where the challenged action occurred. See, e.g., Smith,
668 F.3d at 1256; Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir.

2005).

     A. The Search of E.D.J.’s Cellphone Did Not Violate Clearly Established
                                       Law.

       Jackson argues that the search of E.D.J.’s cellphone by Oates violated the

Fourth Amendment, but we conclude that even on the assumption that Jackson is

correct, Oates is shielded from liability by qualified immunity because the search

did not contravene clearly established law. To resist this conclusion, Jackson relies

principally on the decisions in New Jersey v. T.L.O., 469 U.S. 325 (1985), and

Riley v. California, 573 U.S. 373 (2014), but these decisions—whether considered

individually or jointly—do not clearly establish any principle of law that would

mandate the conclusion that the search of E.D.J.’s cellphone was unlawful.

       In T.L.O., the Supreme Court established general parameters for searches of

school students by public-school officials. The Court held that searches of the

person or property of a student by public-school officials are governed by “a

Fourth Amendment standard of reasonableness that stops short of probable cause.”
469 U.S. at 341. Under this standard, determining whether a search conducted by

school officials was reasonable involves “a twofold inquiry” that considers

“first . . . ‘whether the . . . action was justified at its inception,’” id. (quoting Terry

                                             12
             Case: 18-10231      Date Filed: 03/12/2019      Page: 13 of 30


v. Ohio, 392 U.S. 1, 20 (1968)), and “second . . . whether the search as actually

conducted was reasonably related in scope to the circumstances which justified the

interference in the first place.’” Id. (citation and internal quotation marks omitted).

The Court explained that “[u]nder ordinary circumstances, a search of a student by

a teacher or other school official will be ‘justified at its inception’ when there are

reasonable grounds for suspecting that the search will turn up evidence that the

student has violated or is violating either the law or the rules of the school.” Id. at

341–42 (footnote omitted). And the Court said that “[s]uch a search will be

permissible in its scope when the measures adopted are reasonably related to the

objectives of the search and not excessively intrusive in light of the age and sex of

the student and the nature of the infraction.” Id. at 342.

      As we have previously explained, in T.L.O., the Supreme Court formulated

the standard applicable to searches by school officials in terms of a “series of

abstractions,” and the Court “did not attempt to establish clearly the contours of a

Fourth Amendment right as applied to the wide variety of possible school settings

different from those involved in T.L.O.” Jenkins by Hall v. Talladega City Bd. of

Educ., 115 F.3d 821, 828 (11th Cir. 1997) (en banc). Although “general statements

of the law are not inherently incapable of giving fair and clear warning” to

officials, United States v. Lanier, 520 U.S. 259, 271 (1997), “in the light of pre-




                                           13
             Case: 18-10231      Date Filed: 03/12/2019    Page: 14 of 30


existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S.
635, 640 (1987).

      It was far from obvious that the search of E.D.J.’s phone was unlawful at its

inception under T.L.O. Oates searched E.D.J.’s cellphone based on M’s accusation

that E.D.J. had made fun of her in text messages sent to other students, and this

allegation was corroborated by the reports of two other students, A and B, and the

policies outlined in the school handbook prohibit both bullying and rude or

disrespectful behavior towards other students. It is at least arguable that this

evidence supplied “reasonable grounds for suspecting that the search” of E.D.J.’s

phone would “turn up evidence” that she “violated. . . the rules of the school.”

T.L.O., 469 U.S. at 342.

      Nor does T.L.O. “place[] the . . . constitutional question” whether the search

was justified in scope “beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741

(2011). Nothing in T.L.O. establishes that searching a high-school senior’s text

messages for evidence of bullying would be “excessively intrusive in light of the

age and sex of the student and the nature of the infraction.” T.L.O., 469 U.S. at

342. And although Oates allegedly expanded the search and reviewed messages

between E.D.J. and persons other than A and B, including E.D.J.’s ex-boyfriend

and family members, it is undisputed that E.D.J. labeled many of the contacts in

her phone using emojis and nicknames. As the district court explained, “Oates



                                          14
             Case: 18-10231      Date Filed: 03/12/2019    Page: 15 of 30


knew that [E.D.J.] could label her contacts in any manner she chose” and so “could

reasonably assume that [E.D.J.] could disguise her contacts and any messages from

them.” As a result, it is arguable that a reasonable school official could conclude

that expanding the search to encompass those text messages would be “reasonably

related to the objectives of the search.” T.L.O., 469 U.S. at 342.

      Riley does not alter our conclusion. In Riley, the Supreme Court held that “a

warrant is generally required before” police officers may search “the information

on a cell phone,” “even when a cell phone is seized incident to arrest,” 573 U.S. at

401, but it did not attempt to spell out how its holding could be transposed to the

setting of a public school. True, because the reasoning of Riley treats cellphone

searches as especially intrusive in comparison to searches incident to arrest of

personal property, see id. at 393–98, a search of a student’s cellphone might

require a more compelling justification than that required to search a student’s

other personal effects under T.L.O. Cf. Safford Unified Sch. Dist. No. 1 v. Redding,

557 U.S. 364, 374 (2009) (holding that a strip search of a student by school

officials is “categorically distinct” and “requir[es] distinct elements of justification

on the part of school authorities for going beyond a search of outer clothing and

belongings”). But that conclusion hardly “follow[s] immediately” from T.L.O. and

Riley “and thus was not clearly established by” the holdings of those decisions.




                                           15
             Case: 18-10231     Date Filed: 03/12/2019    Page: 16 of 30


Mullenix v. Luna, 136 S. Ct. 305, 309 (2015) (citation and internal quotation marks

omitted).

      Riley held only that the exception to the warrant requirement for searches

incident to arrest does not extend to searches of information contained in

cellphones, and T.L.O. held that “[t]he warrant requirement . . . is unsuited to the

school environment,” 469 U.S. at 340, so there is room for a reasonable school

official to conclude that Riley has no application to school searches. And in the

light of the permissible disagreement about the implications of Riley for school

searches, we cannot say that Oates was “plainly incompetent” or “knowingly

violate[d] the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986); see also al-Kidd,
563 U.S. at 743 (“Qualified immunity gives government officials breathing room

to make reasonable . . . judgments about open legal questions.”).

      Jackson also cites a pair of out-of-circuit district-court opinions, see

Gallimore v. Henrico Cty. Sch. Bd., 38 F. Supp. 3d 721 (E.D. Va. 2014), Klump v.

Nazareth Area Sch. Dist., 425 F. Supp. 2d 622 (E.D. Pa. 2006), and an opinion

from one of our sister circuits, G.C. v. Owensboro Pub. Sch., 711 F.3d 623 (6th

Cir. 2013), but these decisions cannot clearly establish that Oates’s conduct was

unlawful. As we have repeatedly explained, “a district court case cannot clearly

establish the law for qualified immunity purposes.” Wardynski, 871 F.3d at 1211;

see also Gonzalez v. Lee Cty. Hous. Auth., 161 F.3d 1290, 1302 n.38 (11th Cir.



                                          16
             Case: 18-10231     Date Filed: 03/12/2019    Page: 17 of 30


1998) (explaining that “our precedent firmly states that a district court opinion

cannot” clearly establish law for qualified immunity). Nor can a decision from one

of our sister circuits do so. See, e.g., Loftus, 690 F.3d at 1206 (a decision from one

of our sister circuits “cannot provide ‘clearly established’ law in this Circuit”). And

in any case, the decisions cited by Jackson are distinguishable. See G.C., 711 F.3d

at 633–34 (search of a student’s cellphone based on “general background

knowledge” that he abused drugs and was depressed and because he used the

cellphone in class in violation of school policy was unjustified at its inception);

Gallimore, 38 F. Supp. 3d at 725 (expansion of a search to a student’s cellphone

was not “reasonably related” to the objective of “finding evidence of drug use on

the school bus earlier that day” because “the cell phone could not have contained

drugs”); Klump, 425 F. Supp. 2d at 640–41 (although seizure of a student’s phone

because he used it during school hours in violation of school policy was justified,

school officials were not entitled to use the phone to call other students to

determine whether they were also using phones).

    B. McCurry Did Not Violate Clearly Established Law When He Prohibited
                  Jackson from Appearing on School Premises.

      Jackson argues that his rights under the First Amendment were violated

when McCurry sent him a letter prohibiting him from appearing on school

premises except for the purpose of bringing E.D.J. to and from school and

attending E.D.J.’s volleyball games. Regardless of whether Jackson is correct

                                          17
             Case: 18-10231      Date Filed: 03/12/2019    Page: 18 of 30


that this action violated the First Amendment, we conclude that McCurry’s

decision did not contravene clearly established law and so he is entitled to

qualified immunity.

      Jackson contends that McCurry’s letter constituted an overbroad

restriction of his right to free speech in violation of Broderick v. Oklahoma, 413
U.S. 601 (1973), because—in Jackson’s view—the letter prohibited him from

contacting teachers, coaches, and students outside of school premises, but this is

a misreading of the letter. McCurry’s letter recounted the circumstances of

Jackson’s encounter with the coaches of E.D.J.’s volleyball team and informed

him that “other than dropping off and picking up your child at school or at one

of our facilities, you are to make no unauthorized appearance either at your

daughter’s school or at any extracurricular activity conducted by our faculty and

staff and where students are present.” The letter also instructed Jackson to

“remain in the designated area for parents” if he attends a school event such as a

volleyball game. And it told Jackson “not to attempt to contact or talk with the

coaches, teachers, or students of our School System.”

      McCurry’s letter purports to ban Jackson only from appearing on school

premises to contact school officials and students. In the light of the letter’s

obvious emphasis on the circumstances in which Jackson is permitted to be

present on school premises, any reasonable reader would conclude that the



                                           18
             Case: 18-10231     Date Filed: 03/12/2019    Page: 19 of 30


letter’s prohibition on “contact[ing] or talk[ing] with the coaches, teachers, or

students” refers only to on-campus communications. This reading is confirmed

by McCurry’s uncontroverted deposition testimony, in which McCurry

acknowledged that he “can’t dictate what [Jackson] does at somebody’s home”

and stated that the purpose of the letter was to inform Jackson that he cannot

contact teachers, coaches, or students “during the day-to-day operations of the

school.”

      The restriction on Jackson’s on-campus communication with school

officials and students did not amount to a violation of clearly established law.

Jackson does not point to a single decision of this Court, the Supreme Court of

the United States, or the Georgia Supreme Court that articulates even the

general framework for assessing claims that a school official impermissibly

restricted a parent’s rights under the First Amendment on school property. And

the few decisions of our sister circuits reviewing claims similar to Jackson’s

have uniformly concluded that there is no clearly established right for parents to

access school property to exercise their rights under the First Amendment. See

Johnson v. Perry, 859 F.3d 156, 175 (2d Cir. 2017) (holding that school official

was entitled to qualified immunity for “bann[ing] [the plaintiff] from [school]

property for purposes other than attendance at sporting events” because “we

cannot conclude that a parent has a general and unlimited First Amendment



                                          19
             Case: 18-10231      Date Filed: 03/12/2019    Page: 20 of 30


right of access to school property”); Lovern v. Edwards, 190 F.3d 648, 656 (4th

Cir. 1999) (holding that there was no federal jurisdiction over a claim

predicated on the exclusion of a parent from school premises because the claim

was “plainly insubstantial and entirely frivolous” and “a monument to what

ought not to be in a federal court” (internal quotation marks omitted)).

      In the absence of any controlling precedent that establishes even the

general rubric for determining whether official conduct violates the

Constitution, it is impossible to say that “a broader, clearly established principle

. . . should control the novel facts of the situation.” Loftus, 690 F.3d at 1204

(alteration adopted and citation omitted). And one cannot say that McCurry’s

conduct “so obviously violate[d]” the Constitution “that prior case law is

unnecessary,” id. at 1205 (citation omitted), in the light of the duty of school

officials to prevent “the kind of boisterous and threatening conduct” that would

interrupt the “peace and quiet” required for the academic aspects of a school’s

functions. Carey v. Brown, 447 U.S. 455, 470–71 (1980) (quoting Gregory v.

Chicago, 394 U.S. 111, 118 (1969) (Black, J., concurring)). So we have little

difficulty concluding that Jackson’s claim is barred by qualified immunity.

    C. McCurry Did Not Violate Clearly Established Law When He Prohibited
                   Jackson from Addressing the School Board.

      Jackson also argues that McCurry violated the First Amendment by

prohibiting him from attending and addressing a meeting of the local school

                                          20
             Case: 18-10231     Date Filed: 03/12/2019   Page: 21 of 30


board for threatening litigation against school officials, but we conclude that

McCurry is entitled to qualified immunity with respect to this claim. We begin

by placing the meetings of the school board within the “forum analysis”

framework dictated by Supreme Court precedent “to evaluate government

restrictions on purely private speech that occurs on government property,”

Walker v. Tex. Div., Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2250

(2015), and then turn to evaluate Jackson’s claim under the First Amendment.

      All parties argue—and we agree—that a meeting of the school board

qualifies as a limited public forum, at least insofar as each meeting includes a

period for public comment in which the board may entertain citizen complaints

if it chooses to do so. Board policy does not grant blanket permission to citizens

to address the board, as would be the case if the board meeting were a

designated public forum. Instead, the board “limits discussion to certain topics

and employs a system of selective access.” Barrett v. Walker Cty. Sch. Dist.,

872 F.3d 1209, 1225 (11th Cir. 2017). As explained in the school handbook,

public comment is limited by topic to “citizen complaints” that “cannot be

resolved by the administration.”

      The policy also requires each citizen who desires to voice a complaint to

“obtain permission from the governmental proprietor of the forum,” Barrett,
872 F.3d at 1225, by “submit[ting] a written request to the Superintendent



                                          21
             Case: 18-10231     Date Filed: 03/12/2019    Page: 22 of 30


stating their name, home address, the topic about which they wish to speak and

the group they represent, if applicable, no later than 12 o’clock on Thursday

prior to the scheduled Board meeting.” And the board evidently “has discretion

to grant or deny permission” to address the meeting, Barrett, 872 F.3d at 1225,

because the policy states only that the board will “consider” hearing citizen

complaints that have not been resolved by the school administration. Because

“only those speakers who satisfy the Policy’s substantive and procedural

criteria may speak,” id., the board’s policy qualifies as a system of selective

access, and the portion of each board meeting devoted to citizen complaints is a

limited public forum.

      In a limited public forum, officials may exercise considerable control

over which speakers may express their views and the subject matter of their

expression, but that discretion is not absolute. “Control over access to a [limited

public] forum can be based on subject matter and speaker identity so long as the

distinctions drawn are reasonable in light of the purpose served by the forum

and are viewpoint neutral.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc.,

473 U.S. 788, 806 (1985). But in a limited public forum, the usual prohibition

on content discrimination is relaxed. As the Supreme Court has explained, in a

limited public forum, “content discrimination” may “be permissible if it

preserves the purposes of [the] limited forum.” Rosenberger v. Rector &



                                          22
             Case: 18-10231     Date Filed: 03/12/2019   Page: 23 of 30


Visitors of Univ. of Va., 515 U.S. 819, 830 (1995). With these preliminaries in

place, we turn now to examine Jackson’s arguments.

      Jackson contends that McCurry’s decision was motivated by a desire to

suppress Jackson’s “viewpoint that Oate[s] violated E.D.J.’s constitutional

rights,” and so violated the prohibition on viewpoint discrimination applicable

to limited public fora under Cornelius and Rosenberger, but Jackson’s theory is

a nonstarter. A restriction on speech constitutes viewpoint discrimination “when

the specific motivating ideology or the opinion or perspective of the speaker is

the rationale for the restriction.” Rosenberger, 515 U.S. at 829. According to

Jackson’s own deposition testimony, McCurry did not prohibit Jackson from

speaking to the school board because he intended to express any particular

opinion or perspective, but instead because he “had threatened litigation”

against the school. So it was not Jackson’s view that provided the rationale for

McCurry’s decision, but an action that Jackson allegedly threatened to take.

And even if banning all who threaten litigation could be construed as

discrimination against those who hold contrary views, such an interpretation

was not so clearly established that we could say McCurry was “plainly

incompetent” or “knowingly violate[d] the law.” Malley, 475 U.S. at 341.

      Although a facially neutral restriction on speech adopted with a veiled

intent to “suppress a particular point of view” is invalid, Cornelius, 473 U.S. at



                                          23
             Case: 18-10231      Date Filed: 03/12/2019    Page: 24 of 30


812, there is nothing in the record to support an inference that McCurry’s stated

justification was pretextual. So we conclude that Jackson’s argument about

viewpoint discrimination cannot overcome McCurry’s defense of qualified

immunity. See Wardynski, 871 F.3d at 1208.

      Jackson also suggests in passing that the board’s policy governing the

presentation of citizen grievances at board meetings vested McCurry with

“unbridled discretion” to determine whether any citizen may address the board

in violation of our decisions in Barrett, Soltanic, LLC v. City of Neptune Beach,

410 F.3d 1250 (11th Cir. 2005), and United States v. Frandsen, 212 F.3d 1231

(11th Cir. 2000), but Jackson forfeited review of this issue. Jackson did not

raise this argument before the district court, and as a general rule, “an issue not

raised in the district court . . . will not be considered by this court.” Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (citation and

internal quotation marks omitted).

      Indeed, Jackson has not even properly raised this argument on appeal.

Jackson’s brief obliquely states that the school system “vested McCurry with

unbridled discretion to determine whether R. Jackson could speak to the school

board on this subject,” and his analysis of the “clearly established” element of

the qualified-immunity inquiry includes an undeveloped assertion that

“McCurry had clear and fair warning the exercise of his unbridled discretion to



                                           24
             Case: 18-10231      Date Filed: 03/12/2019   Page: 25 of 30


prohibit R. Jackson from speaking to the school board on a matter of

constitutional importance could be a prior restraint on his right to free speech.”

Jackson’s reply brief also asserts that “McCurry’s unbridled discretion denying

R. Jackson an opportunity to speak to the school board based on his viewpoint

constitutes a violation of the First Amendment.” But a trio of stray references to

a theory does not suffice to present it.

      As we have explained, “[a]bandonment of an issue can . . . occur when

passing references appear in the argument section of an opening brief,

particularly when the references are mere ‘background’ to the appellant’s main

arguments or when they are ‘buried’ within those arguments.” Sapuppo v.

Allstate Floridian Ins. Co., 739 F.3d 678, 682 (11th Cir. 2014). The “passing

references” to an unbridled-discretion issue in Jackson’s briefs “are nothing

more than conclusory assertions,” and “[t]he brief makes no argument . . . to

support those conclusory assertions.” Id. And although Jackson’s amicus, the

American Civil Liberties Union of Georgia, provides a more developed version

of this unbridled-discretion challenge, we “will not consider issues raised in an

amicus brief that were neither raised in the district court nor argued by

appellants on appeal” as a general rule. Day v. Persels & Assocs., LLC, 729
F.3d 1309, 1330 (11th Cir. 2013) (citation and internal quotation marks

omitted). We see no reason to deviate from our settled practice in this appeal, so



                                           25
               Case: 18-10231    Date Filed: 03/12/2019   Page: 26 of 30


we will not consider Jackson’s argument that the board’s policy vested

McCurry with unbridled discretion to determine who could address the school

board.

          D. Smith, Kemp, and Veliz Did Not Violate Clearly Established Law by
                       Removing Jackson from the Volleyball Game.

         Jackson argues that Smith, Kemp, and Veliz violated his rights under the

Fourth Amendment when they stopped him and asked him to leave his daughter’s

volleyball game, but we conclude that their actions did not violate clearly

established law. Jackson does not attempt to argue that we have already decided “a

materially similar case” or that “the conduct involved . . . so obviously violate[s]

the [C]onstitution that prior case law is unnecessary.” Loftus, 690 F.3d at 1204–05

(alteration adopted) (citation and internal quotation marks omitted). Instead,

Jackson argues that the officials violated the generic requirement that a seizure that

falls short of a full-blown arrest requires the support of “a reasonable, articulable

suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123

(2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)). And he argues that the alleged

seizure was “excessive and unreasonable” because Smith “did not have any right to

use any degree of force in seizing” Jackson under our decisions in Reese v.

Herbert, 527 F.3d 1253 (11th Cir. 2008), and Evans v. Stephens, 407 F.3d 1272

(11th Cir. 2005).




                                          26
              Case: 18-10231     Date Filed: 03/12/2019     Page: 27 of 30


      Jackson’s argument that the officials acted without reasonable suspicion fails

to establish that they violated clearly established law because the officials arguably

had reasonable grounds to suspect Jackson of criminal trespass. Under Georgia

law, “[a] person commits the offense of criminal trespass when he or she

knowingly and without authority” “[e]nters upon the land or premises of another

person . . . after receiving, prior to such entry, notice from . . . an authorized

representative of the owner or rightful occupant that such entry is forbidden,”

O.C.G.A. § 16-7-21(b), or “[r]emains upon the land or premises of another . . .

after receiving notice from . . . an authorized representative of the owner or rightful

occupant to depart.” Id. § 16-7-21(b)(3). The record attests that Smith witnessed

McCurry’s earlier ejection of Jackson from school premises when Jackson

appeared at the school to speak with Veliz after Oates searched E.D.J.’s cellphone.

After that encounter, McCurry advised Smith that Jackson was not permitted on

school premises and told Smith that he had informed Jackson not to appear on

campus. And before Smith removed Jackson, Kemp called Veliz to confirm that

Jackson was not permitted on school property and was informed by Kemp that they

should remove Jackson from the school.

      In this circumstance, it is at least arguable that the officials had the “minimal

level of objective justification” sufficient to support a limited stop for the purpose

of ascertaining whether Jackson was lawfully present at the game and asking him



                                           27
             Case: 18-10231     Date Filed: 03/12/2019    Page: 28 of 30


to leave when he could not satisfy them that he was permitted to be on school

property. United States v. Sokolow, 490 U.S. 1, 7 (1989) (citation omitted). And

under our precedents, arguable suspicion suffices to establish an entitlement to

qualified immunity. As we have explained, “[w]hen an officer asserts qualified

immunity, the issue is not whether reasonable suspicion existed in fact, but

whether the officer had ‘arguable’ reasonable suspicion to support an investigatory

stop.” Jackson v. Sauls, 206 F.3d 1156, 1166 (11th Cir. 2000).

      Jackson argues that the stop could not have been lawful because McCurry’s

letter permitted Jackson to appear on campus for the purpose of observing E.D.J.’s

volleyball games, but it is undisputed that neither Smith, Kemp, nor Veliz had read

the letter when the “seizure” and ejection occurred. Under our caselaw, “[a] law

enforcement official who reasonably but mistakenly concludes that reasonable

suspicion is present is still entitled to qualified immunity.” Sauls, 206 F.3d at

1165–66. And although a copy of the letter was on Veliz’s desk when she spoke

with Kemp and authorized the ejection of Jackson from the game, her failure to

read the letter was not obviously unreasonable because she was out of town when

the altercation at the volleyball game occurred. So we conclude that Jackson’s

argument about reasonable suspicion does not overcome the qualified-immunity

defense raised by Smith, Kemp, and Veliz.




                                          28
             Case: 18-10231     Date Filed: 03/12/2019    Page: 29 of 30


      Jackson’s argument that Smith used excessive force also fails to establish

that Smith breached a duty under clearly established law. Jackson testified that

Smith’s grip on his arm was not painful and that he was unaware if it caused him

any injury. It follows that the force used on Jackson “was de minimis,” and as we

have explained, “[d]e minimis force will only support a Fourth Amendment

excessive force claim when ‘an arresting officer does not have the right to make an

arrest.’” Zivojinovich v. Barner, 525 F.3d 1059, 1072 (11th Cir. 2008) (quoting

Bashir v. Rockdale Cty., Ga., 445 F.3d 1323, 1332 (11th Cir. 2006)). And because

Smith arguably had a right to detain Jackson, the conclusion that Smith used

excessive force is not “beyond debate.” al-Kidd, 563 U.S. at 741.

      In any case, Smith’s modest use of force against Jackson was arguably

reasonable. As we have explained, “[t]he ‘reasonableness’ inquiry in an excessive

force case is an objective one: the question is whether the officer’s actions are

‘objectively reasonable’ in light of the facts and circumstances confronting him,

without regard to his underlying intent or motivation.” Kesinger ex rel. Estate of

Kesinger v. Herrington, 381 F.3d 1243, 1248 (11th Cir. 2004). It is arguable that

Smith reasonably believed that Jackson had been hostile with school officials on

several earlier occasions and so had reason to suspect that a modicum of force was

warranted to maintain control over the situation. We conclude that Smith is entitled

to qualified immunity with respect to Jackson’s claim under the Fourth



                                          29
             Case: 18-10231   Date Filed: 03/12/2019   Page: 30 of 30


Amendment and that Kemp and Veliz are immune from suit for approving Smith’s

removal of Jackson from the game.

                              IV. CONCLUSION

      We AFFIRM the summary judgment against the Jacksons and in favor of

the school officials.




                                       30